DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  “a storage” would be better understood as “a storage device” or “in the memory”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “wherein performing driving control comprises storing a traveling trajectory until the host vehicle enters a parking place in a storage, generating a scheduled traveling route for leaving using the traveling trajectory when the host vehicle leaves the parking place”.  However, it is unclear that the processor can generate a scheduled traveling route for leaving using the traveling trajectory while the previous limitation recites the processor 
Claim 2 recites the limitation “wherein performing driving control comprises generating a traveling route for leaving using the traveling trajectory when communication with the parking lot management device is not normal or when receiving information indicating an abnormal state transmitted from the parking lot management device and a leaving instruction from the terminal device has been received and causing the host vehicle to travel on the basis of the generated traveling route”.  The limitation is unclear and generally narrative.  It is unclear whether the limitation recites wherein performing driving control comprises generating a traveling route for leaving using the traveling trajectory when receiving information indicating an abnormal state transmitted from the parking lot management device, a leaving instruction from the terminal device has been received, and causing the host vehicle to travel on the basis of the generated traveling route or whether a leaving instruction from the terminal device has been received and causing the host vehicle to travel on the basis of the generated traveling route is intended to also occur when communication with the parking lot management device is not normal.
The term “earlier” in claim 5 is a relative term which renders the claim indefinite. The term “earlier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 10-11 recite the limitation “a vehicle” and/or “the vehicle”.  However, it is unclear to which vehicle is referred as claim 1 previously introduced “a host vehicle” and claim 10 recites “vehicles”.
Claim 11 recites the limitation "the inquiry result".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190016331 (“Carlson”).
As per claim(s) 1, 12, 13, Carlson discloses a vehicle control device comprising: 
a processor (see at least abstract, [0037], [0050], [0073]: processor, memory); 
a memory storing program instructions executable by the processor to (see at least abstract, [0037], [0050], [0073]: processor, memory):
recognize a surrounding environment of a host vehicle (see at least abstract, [0027]: Autonomous vehicle 120 is shown to include a sensor platform 121, a vehicle control unit 123, and an autonomy controller 150, one or more of which may include logic configured to detect a vehicular drive parameter to form a programmed path of travel, navigate autonomous vehicle 120 over a programmed path of travel, and determine whether to activate routing based on a programmed path of travel; At least a subset of the aforementioned sensors of sensor platform 121 may be used to localize autonomous vehicle 120 relative to its environment and objects within the environment (e.g., relative to a lamp post 170, a tree 173, and the like), and relative to a position in a global coordinate system (e.g., using GPS coordinates). Further, one or more sensors of sensor platform 121 may sense specific states of wheel angles and throttle positions, as well as any other vehicular drive parameter to establish a preprogrammed path of travel); and 
perform driving control of one or both of a speed and steering of the host vehicle on the basis of a recognition result of the recognizer (see at least abstract, [0027]: Autonomous vehicle 
wherein performing driving control comprises storing a traveling trajectory until the host vehicle enters a parking place in a storage (see at least abstract, [0025]-[0027]: independent parking controller 156 may be configured to capture various subsets of vehicular drive parameters at a set of waypoints to preprogram any number of paths of travel between, for example waypoint 180a and waypoint 180z. In the example shown, vehicular drive parameters for path of travel 130 may be captured as autonomous vehicle 120 traverses from waypoint 180a to 180z. Or, the vehicular drive parameters for path of travel 130 may be captured as autonomous vehicle 120 traverses from waypoint 180z to 180a; one or more sensors of sensor platform 121 may sense specific states of wheel angles and throttle positions, as well as any other vehicular drive parameter to establish a preprogrammed path of travel, [0037]-[0038], [0059], [0062]-[0066]:), 
generating a scheduled traveling route for leaving using the traveling trajectory when the host vehicle leaves the parking place (see at least abstract, [0025]-[0027]: autonomous vehicle 
causing the host vehicle to travel on the basis of the generated scheduled traveling route (see at least abstract, [0025]-[0027], [0037]-[0042], [0059], [0062]-[0066], [0077]: preprogrammed path of travel 844 may include vehicular drive parameters (e.g., steering/wheel angles, transmission gear states, throttle position, etc.) adapted for the particular model of autonomous vehicle 820). 

As per claim(s) 3, Carlson discloses wherein generating the scheduled traveling route comprises generating a scheduled traveling route for causing the host vehicle to travel along the traveling trajectory in a reverse direction (see at least abstract, [0025]-[0027], [0037]-[0042], [0059], [0062]-[0063]: To generate a preprogrammed path of travel, autonomy controller 550 may be configured to record values of vehicular drive parameters as the values are determined at, for example, each unit of travel (e.g., at each waypoint), for example, under control of a human driver who may initiate data capture over a path of travel that includes path portions 530b and 530c. In this example, data capture may be initiated when autonomous vehicle is at position 520d, whereby autonomous vehicle 520 is oriented such that anterior portion 521 is positioned adjacent rear wall 505b and posterior portion 523 is positioned adjacent opening 599b of garage 502. Thus, to exit garage 502, autonomous vehicle 520 drives along path portion 530b in a 

As per claim(s) 6, Carlson discloses wherein performing driving control comprises when a physical object at a position where the host vehicle cannot travel along the scheduled traveling route (see at least abstract, [0036]-[0037]: an object other than autonomous vehicle 120, such as a car, may be disposed along path of travel 130 or in parking space 106. Data 136 include information about the object (e.g., a type of object, size of object, position of object, etc.) that may be transmitted to update map data 151 so that independent parking controller 156 can 
generating an avoidance route along which the host vehicle will travel while avoiding contact with the physical object on the basis of the scheduled traveling route and causing the host vehicle to travel along the generated avoidance route (see at least abstract, [0036]-[0037]: an object other than autonomous vehicle 120, such as a car, may be disposed along path of travel 130 or in parking space 106. Data 136 include information about the object (e.g., a type of object, size of object, position of object, etc.) that may be transmitted to update map data 151 so that independent parking controller 156 can determine an alternate path of travel, such as path of travel 134, if a parked car obstructs path of travel 130, [0046], [0073]-[0074]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of US 20200180607 (“Choi”).

As per claim(s) 2, Carlson does not explicitly disclose wherein the program instructions are further executable by the processor to: communicate with a terminal device and a parking lot management device for managing a parking lot including the parking place, wherein performing 
However, Choi teaches wherein the program instructions are further executable by the processor to: 
communicate with a terminal device and a parking lot management device for managing a parking lot including the parking place (see at least abstract, [0059]: transceiver 220 transmits data collected by the vehicle 200 to the infrastructure facility 100. According to other forms, the transceiver 220 communicates the data with the mobile terminal of the driver of the vehicle 200, [0079]: autonomous vehicle, claim 15: infrastructure facility is configured to: transmit information regarding the vacant parking slot as the target position to the vehicle, and transmit a drive path from a current vehicle position to the vacant parking slot as the guide route), 
wherein performing driving control comprises generating a traveling route for leaving using the traveling trajectory when communication with the parking lot management device is not normal or when receiving information indicating an abnormal state transmitted from the parking lot management device and a leaving instruction from the terminal device has been received and causing the host vehicle to travel on the basis of the generated traveling route (see at least abstract, [0016]-[0021], [0088]: the vehicle may resume autonomous driving or autonomous parking when it confirms that the obstacle is removed. The vehicle reports to the infrastructure facility the resumption of autonomous driving or autonomous parking and the removal of nearby obstacles, [0092]-[0095]: the vehicle may determine, by itself, whether the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Choi in order to improve safety. 

As per claim(s) 7, Carlson does not explicitly disclose wherein performing driving control comprises when communication with the parking lot management device is not normal or when the processor has acquired information indicating an abnormal state transmitted from the parking lot management device, curbing driving control for entry to the parking place. 
However, Choi teaches wherein performing driving control comprises when communication with the parking lot management device is not normal or when the processor has acquired information indicating an abnormal state transmitted from the parking lot management device, curbing driving control for entry to the parking place (see at least abstract, [0016]-[0021], [0088]: the vehicle may resume autonomous driving or autonomous parking when it confirms that the obstacle is removed. The vehicle reports to the infrastructure facility the resumption of autonomous driving or autonomous parking and the removal of nearby obstacles, [0092]-[0095]: the vehicle may determine, by itself, whether the cause of the emergency braking is removed and resumes autonomous parking or autonomous driving when the cause of the emergency braking is removed, [0118]-[0121]]: infrastructure facility instructs the vehicle to move to the temporary parking zone 800 instead of the previously determined target position). 


As per claim(s) 10, Carlson does not explicitly disclose a parking lot management device for communicating with the vehicle control device according to claim 1 and managing a parking lot including the parking place where vehicles are parked, the parking lot management device comprising: a processor; a memory storing program instructions executable by the processor to: 
communicate with the vehicle control device and a terminal device; and 
control entering or leaving of a vehicle for each parking place of the parking lot, wherein controlling entering or leaving of the vehicle comprises inquiring of a vehicle present in the parking lot about a parking situation when a state of communication with the vehicle control device and the terminal device has changed from an abnormal state to a normal state and managing the parking situation of the parking lot on the basis of an inquiry result.
However, Choi teaches a parking lot management device for communicating with the vehicle control device according to claim 1 and managing a parking lot including the parking place where vehicles are parked, the parking lot management device comprising: 
a processor; a memory storing program instructions executable by the processor to: communicate with the vehicle control device and a terminal device (see at least abstract, [0059]: transceiver 220 transmits data collected by the vehicle 200 to the infrastructure facility 100. According to other forms, the transceiver 220 communicates the data with the mobile terminal of the driver of the vehicle 200, [0079]: autonomous vehicle, claim 15: infrastructure facility is configured to: transmit information regarding the vacant parking slot as the target position to the 
control entering or leaving of a vehicle for each parking place of the parking lot (see at least abstract, [0059]: transceiver 220 transmits data collected by the vehicle 200 to the infrastructure facility 100. According to other forms, the transceiver 220 communicates the data with the mobile terminal of the driver of the vehicle 200, [0079]: autonomous vehicle, claim 15: infrastructure facility is configured to: transmit information regarding the vacant parking slot as the target position to the vehicle, and transmit a drive path from a current vehicle position to the vacant parking slot as the guide route, [0108]), 
wherein controlling entering or leaving of the vehicle comprises inquiring of a vehicle present in the parking lot about a parking situation when a state of communication with the vehicle control device and the terminal device has changed from an abnormal state to a normal state and managing the parking situation of the parking lot on the basis of an inquiry result (see at least abstract, [0088]: the vehicle may resume autonomous driving or autonomous parking when it confirms that the obstacle is removed. The vehicle reports to the infrastructure facility the resumption of autonomous driving or autonomous parking and the removal of nearby obstacles, [0092]-[0095]: the vehicle may determine, by itself, whether the cause of the emergency braking is removed and resumes autonomous parking or autonomous driving when the cause of the emergency braking is removed, [0118]-[0120]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Choi in order to improve safety. 


Choi teaches wherein controlling entering or leaving of the vehicle comprises curbing control of entering or leaving of another vehicle until the entering or leaving of the vehicle whose entering or leaving is in progress is completed when the vehicle whose entering or leaving is in progress is included in the inquiry result (see at least abstract, [0008]-[0012]: When the infrastructure facility detects a risk that the vehicle collides with a certain vehicle or an abruptly appearing obstacle (hereinafter, referred to as a sudden obstacle), the infrastructure facility determines that the area around the vehicle is unsafe; emergency brake, [0086]: collision risk means a risk that the vehicle may collide with a certain vehicle or a risk that the vehicle may collide with a sudden obstacle. The term “certain vehicle” may be any vehicle existing in the parking lot. For example, it may be a vehicle that is autonomously traveling in the parking lot, a vehicle that is performing autonomous parking, or a vehicle that is parked in the parking lot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Choi in order to secure safety of the vehicle. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Choi in view of in view of US 20200086853 (“Kumar”).


However, Kumar teaches wherein performing driving control comprises when another vehicle is present at a position where the host vehicle cannot travel along the scheduled traveling route, performing communication with the other vehicle and causing the other vehicle to move to a position where the host vehicle can travel along the scheduled traveling route (see at least abstract, [0053]: source vehicle sends a park assist request to a parking control system, wherein the park assist request comprises a credit offer to provide an incentive to a target vehicle that is autonomous to move to provide space for the source vehicle to park. In addition to the credit offer, the park assist request may include at least one of a vehicle identification, size, type, priority, vehicle time to exit, vehicle park time, or a combination thereof). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Kumar in order to provide space for the source vehicle to park. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Choi in view of in view of US 10981599 (“Hattori”).

As per claim(s) 5, Carlson discloses preferentially leaving (see at least abstract, [0025], [0078]), but does not explicitly disclose wherein performing driving control comprises acquiring 
However, Hattori teaches wherein performing driving control comprises acquiring a scheduled traveling route and an entering time of another vehicle whose leaving is in progress, comparing the entering time of the other vehicle with an entering time of the host vehicle when the acquired scheduled traveling route overlaps at least a part of the scheduled traveling route of the host vehicle, and causing the vehicle whose entering time is earlier to preferentially park (see at least abstract, claim 1: compare a parking priority of the vehicle and a parking priority of the other entering vehicle in response to determining that the other entering vehicle that is entering is present, and determine whether the parking priority of the vehicle is higher than the parking priority of the other entering vehicle on the basis of a comparison result, the parking priority comprising information that determines whether the vehicle can park in the vacant parking slot; determine that no vacant parking slot is found in response to determining that the parking priority of the vehicle is lower than or equal to the parking priority of the other entering vehicle; and control the vehicle according to the instruction received by the instruction reception unit in response to determining that no vacant parking slot being found, wherein the parking priority of the vehicle is set according to a first entry waiting time of the vehicle, the parking priority of the other entering vehicle is set according to a second entry waiting time of the other entering vehicle, and the parking control unit is further configured to determine that the parking priority of the vehicle is lower than or equal to the parking priority of the other entering vehicle in response to the second entry waiting time being longer than the first entry waiting time). 
. 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of US 10964213 (“Obayashi”) in view of US 20120139757 (“Ji”).

As per claim(s) 8, Carlson discloses a terminal device for communicating with the vehicle control device according to claim 1, the terminal device comprising: a processor; a memory storing program instructions executable by the processor (see at least abstract, [0047]: Control data 247, which may be optionally applied, may include data representing supplemental commands originating from, for example, a user interface, such as on a mobile computing device or in the autonomous vehicle). 
Carlson does not explicitly disclose a terminal device for communicating with the vehicle control device according to claim 1, the terminal device comprising: a processor; a memory storing program instructions executable by the processor to: 
communicate with the vehicle control device and a parking lot management device for managing a parking lot including the parking place where vehicles are parked; 
output an entering request or a leaving request of the host vehicle to the parking lot management device when a state of communication with the parking lot management device is normal and output a leaving request of the host vehicle to the vehicle control device when the state of communication with the parking lot management device is not normal or when the 
However, Obayashi teaches a terminal device for communicating with the vehicle control device according to claim 1, the terminal device comprising: a processor; a memory storing program instructions executable by the processor to: 
communicate with the vehicle control device and a parking lot management device for managing a parking lot including the parking place where vehicles are parked; and output an entering request or a leaving request of the host vehicle to the parking lot management device (see at least abstract, Fig. 3 (S102): management unit 200 waits to receive the entry/exit request from the autonomous vehicle AM). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Obayashi in order to better enable the entry and exit of the assisted vehicle. 
	 Ji teaches 
output a parking information request of the host vehicle to the parking lot management device when a state of communication with the parking lot management device is normal and output a request of the host vehicle to the vehicle control device when the state of communication with the parking lot management device is not normal or when the processor has acquired information indicating an abnormal state transmitted from the parking lot management device and communication with the vehicle control device is enabled (see at least abstract, [0038]-[0040], claim 1: a vehicle terminal configured to connect to a server via a first wireless communication network when a parking information request is generated, and configured to connect to the server via a second wireless communication network if a connection via the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Ji in order to locate an open parking space. 

As per claim(s) 9, Carlson does not explicitly disclose wherein outputting driving control comprises the entering request or the leaving request comprises doing not output the leaving request of the host vehicle to the vehicle control device when the state of communication with the parking lot management device is not normal or when the processor has acquired information indicating the abnormal state transmitted from the parking lot management device and the communication with the vehicle control device is normal.
However, Obayashi teaches outputting driving control comprises the entering request or the leaving request (see at least abstract, Fig. 3 (S102): management unit 200 waits to receive the entry/exit request from the autonomous vehicle AM). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Obayashi in order to better enable the entry and exit of the assisted vehicle. 
Ji teaches 
outputting a parking information request of the host vehicle comprises doing not output the leaving request of the host vehicle to the vehicle control device when the state of communication with the parking lot management device is not normal or when the processor has acquired information indicating the abnormal state transmitted from the parking lot management 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Ji in order to locate an open parking space. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668